JUDGMENT Per Curiam This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(3). It ⅛ ORDERED AND ADJUDGED that the district court’s August 14, 2017 order be affirmed. The district court did not abuse its discretion by dismissing appellant’s case without prejudice on the ground that the complaint did not meet the requirements of Federal Rule of Civil Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). Appellant’s complaint did not contain a short and plain statement of the grounds for the court’s jurisdiction or of the claim showing that he is entitled to relief. See Fed. R. Civ. P. 8(a). Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.